Appellant was charged with and convicted of assault with a weapon. Admittedly, he cut Lonnie Harbison on the leg with a pocket knife.
The evidence for the State tended to show that the assault was unprovoked and unjustifiable. The defendant claimed self-defense, as the law makes it applicable to the charge. The verdict of the jury finds ample support from the testimony.
The only written requested charge was the general affirmative charge for appellant. Its refusal was clearly and unquestionably proper.
During the progress of the trial there was not a ruling by the primary court against any objections of appellant's counsel.
A motion for a new trial was not tendered.
The record is regular. The judgment of the lower court is ordered affirmed.
Affirmed. *Page 155